Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 02/03/2021. Claims 1, 3, 20, 45, 47 have been amended. Claims 48-56 have been added. Claims 1-12, 15-17, 20-34, 44-56 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 15-17, 20-34, 44-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1, 20 teaches “delaying the sending of at least one data element that relates to an emergency in favor of sending at least one data element having a most-recent time stamp even where the status of the network connection is deemed to be available.” However, the as-filed disclosure does 
Claims 2-12, 15-17, 44-56 are rejected as being dependent on claim 1.
Claims 21-34 are rejected as being dependent on claim 20.
Claim 1, 20 teaches “treating the patient in connection with the data elements of the first priority queue in order to increase an efficiency of patient treatment” and “causing a patient to be treated treating the patient in connection with the patient data elements in order to increase an efficiency of patient treatment,” respectively. However, the as-filed disclosure does not appear to describe the “patient treatment” or any related “increase” in “efficiency” and the specification only mentions: “The disclosed processes maximize or otherwise increase the likelihood of successful transmission of the data over the network from a first location to a second 4 location such as the home base” (¶ 0017) and “A patient data element may be any piece of information that is relevant to patient care and/or treatment” (¶ 0020). The present invention seems to end at the transmission of information, which is not equivalent to patient treatment. Because no additional information is given, the disclosure fails to sufficiently describe the treatment of a patient such that efficient of patient treatment is increased. As such, this feature constitutes new matter
Claims 2-12, 15-17, 44-56 
Claims 21-34 are rejected as being dependent on claim 20.
Claim 47, 55 teaches “physically transporting the patient” and “the paramedic physically transporting the patient,” respectively. However, the as-filed disclosure does not appear to describe “the paramedic physically transporting the patient” and the specification only mentions: “Assuming that the paramedic is required to care for and transport the patient, during transport the DR&S server periodically checks for the availability of a communication network” (¶ 0042). This only describes the requirements of the paramedic as including transport and actions of the server during transport, but does not describe the step of a paramedic physically transporting a patient. Because no additional information is given, the disclosure fails to sufficiently describe a paramedic physically transporting a patient. As such, this feature constitutes new matter.
Claim 56 is rejected as being dependent on claim 55.
Claim 54 teaches “dispatching a paramedic.” However, the as-filed disclosure does not appear to describe “dispatching a paramedic” and the specification only mentions: “the healthcare provider is a paramedic dispatched to a location…A central dispatch, for example, may provide the paramedic with information regarding the patient so the paramedic may access an EHR for the patient” (¶ 0040). This only describes the paramedic as someone who was dispatched and a central dispatch system providing the paramedic with information to access an EHR, but does not describe the step of dispatching a paramedic. Because no additional information is given, the disclosure fails to sufficiently describe dispatching a paramedic. As such, this feature constitutes new matter.
Claims 55-56 is rejected as being dependent on claim 54.
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 54-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "upon commencement of the method" in claim 54 is a relative term which renders the claim indefinite.  The term "upon commencement" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear when the method of claim 1 commences (i.e., when any of the steps are performed or at the beginning of a specific step). For examination purposes, the "upon commencement of the method" is interpreted as whenever any of the steps of the method of claim 1 are performed.
Claims 55-56 is rejected as being dependent on claim 54.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12, 15-17, 20-34, 44-56 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Claim 1 is drawn to a method which is within the four statutory categories (i.e., method). Claim 20 is drawn to a computer-implemented method which is within the four statutory categories (i.e., method).  
Independent claim 1 (which is representative of independent claim 20) recites managing medical related data by: receiving a request…to send at least a first set of medical data…, and wherein the first 
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people…following rules or instructions), but for the recitation of generic computer components. That is, other than reciting a “computer,” the claim encompasses helping “a medical service provider…properly manage medical related data in situations or communication network access is limited or unavailable,” which is described as human activity in ¶ 0004 of the specification. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 1 recites additional elements (i.e., computer, data repository, telecommunication network, server) to perform the abstract idea. Claim 20 recites additional elements (i.e., computer, telecommunication network, server) to perform the abstract idea. Looking to the specifications, the computer is described at a high level of generality (¶ 0058-0061), such that it amounts to no more than 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general purpose computer or computers (i.e., computer) does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, the limitations of “sending the data elements…over the telecommunication network to the remote data repository and saving the data elements…to a local server” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Mazar et al. (U.S. Patent App. Pub. No. US 2008/0065416 A1) (Mazar: ¶ 0025; ¶ 0038-0039; ¶ 0093) and Zhang et al. (U.S. Patent Pub. No. US 2014/0286160A1) (Zhang: ¶ 0042; ¶ 0045-0047), communicating information over a telecommunication network is well-understood, routine, and conventional and thus, cannot provide “significantly more.” Furthermore, receiving or transmitting data over a network has been recognized by the courts as well-understood, routine, and conventional elements/functions. See: MPEP § 2106.05(d)(II). As evidenced by Mazar et al. (U.S. Patent App. Pub. No. US 2008/0065416 A1) (Mazar: ¶ 0025; ¶ 0038-0039; ¶ 0053; ¶ 0093) and Zhang et al. (U.S. Patent Pub. No. US 2014/0286160A1) (Zhang: ¶ 0037), saving information to a local server is well-understood, routine, and conventional and thus, cannot provide “significantly more.” Furthermore, storing and retrieving information in memory has been recognized by the courts as well-understood, routine, and conventional elements/functions. See: MPEP § 2106.05(d)(II). Also, the limitations of “treating the patient” is determined to constitute well-understood, routine, and conventional (Mazar: ¶ 0083) and Zhang et al. (U.S. Patent Pub. No. US 2014/0286160A1) (Zhang: ¶ 0024-0025), treating a patient is well-understood, routine, and conventional and thus, cannot provide “significantly more.”
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception. 
Dependent claims 2-12, 15-17, 21-34, 44-56 include all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claims 2, 4-14, 16-18 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Claims 15-16 further recites the additional elements of a “medical device,” which is described at a high level of generality (¶ 0023), such that it only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim. The limitations of the “obtaining at least a portion of the first set of medical data directly from a medical device” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Mazar et al. (U.S. Patent App. Pub. No. US 2008/0065416 A1) (Mazar: ¶ 0025; ¶ 0028; ¶ 0031; ¶ 0039) and Zhang et al. (U.S. Patent Pub. No. US 2014/0286160A1) (Zhang: ¶ 0029; ¶ 0037), obtaining medical data from a medical device is well-understood, routine, and conventional and thus, do not amount to “significantly more” than the judicial exception. Also, functional limitations further define the analysis and 
Claims 47, 54, 56 further recites the additional elements of “physically transporting the patient” and “dispatching a paramedic,” which do not add meaningful limitations to the process of helping a user prioritize and manage the transmission of data. The limitations of the “physically transporting the patient” and “dispatching a paramedic” are determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Mazar et al. (U.S. Patent App. Pub. No. US 2008/0065416 A1) (Mazar: ¶ 0106) and Zhang et al. (U.S. Patent Pub. No. US 2014/0286160A1) (Zhang: ¶ 0024), transporting a patient and dispatching a paramedic is well-understood, routine, and conventional and thus, do not amount to “significantly more” than the judicial exception. Also, functional limitations further define the analysis and organization of data for the performance of the abstract idea and thus, do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 47, 54-56 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 47, 54-56 recite a “paramedic” performing the following actions: “physically transporting the patient,” “physically arriving,” and “synchronizing medical related data.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-11, 15-16, 20-25, 28-34, 44, 48-56 are rejected under 35 U.S.C. 103 as being unpatentable over Mazar et al. (U.S. Patent App. Pub. No. US 2008/0065416 A1, hereinafter referred to as "Mazar") in view of Zhang et al. (U.S. Patent Pub. No. US 2014/0286160A1, hereinafter referred to as "Zhang").
Regarding (currently amended) claim 1, Mazar teaches a method of managing medical related data (Mazar: abstract), the method comprising: 
receiving a request from a local computer to send at least a first set of medical data to a remote data repository (Mazar: ¶ 0025, i.e., “the devices 102, 104, and 106 can be configured to…gather data…require manual intervention by the patient”; ¶ 0093, i.e., “the repeater device 610 transmits the data through a communication medium 612 to a data repository 614”), wherein the data repository is accessible only via a telecommunication network (Mazar: ¶ 0022, i.e., “the advanced patient management system is also configured to leverage a remote communications infrastructure…remote devices”; ¶ 0094), and wherein the first set of medical data includes multiple data elements (Mazar: ¶ 0025, i.e., “measure a variety of physiological, subjective, and environmental conditions of a patient”); 
also determining a status of a network connection between the local computer and the telecommunication network (Mazar: ¶ 0102, i.e., “the external communications device 806 interfaces with the communication medium 612 to transfer the data to the repository 614”; ¶ 0111, i.e., “the repeater 610 checks the condition of the external communication medium 614 through interface 806”)…; 
treating the patient in connection with the data elements of the first priority queue (Mazar: ¶ 0083, i.e., “patient-specific clinical information can be stored and tracked…This enables learning module 506, as well as caregivers, to formulate a predictive medical response to oncoming acute events in the treatment of patients”) in order to increase an efficiency of patient treatment (Mazar: ¶ 0083, i.e., Examiner interprets the reason for treatment as intended use, which does not distinguish the claimed invention from the prior art because there are no claim limitations actively reciting steps how the method is utilized to achieve the results of an increased efficiency of patient treatment).
Yet, Mazar does not explicitly teach, but Zhang teaches, in the same field of endeavor,
(Zhang: ¶ 0042; ¶ 0045), and wherein the data elements from both the first priority queue and the second priority queue may relate to an emergency (Zhang: ¶ 0032-0036; ¶ 0045); 
also determining a status of a network connection between the local computer and the telecommunication network (Zhang: ¶ 0046-0047) while delaying the sending of at least one data element that relates to an emergency (Zhang: ¶ 0045, i.e., Examiner interprets “the audio and video data and images, which need to be transmitted in special or emergency circumstances…inserted into the queue with lower priority” as the claimed data element that relates to an emergency) in favor of sending at least one data element having a most-recent time stamp (Zhang: ¶ 0045, i.e., Examiner interprets “the vital signs and treatment data, which need to be transmitted in time…inserted into the queue with the highest priority” as the claimed data element having a most-recent time stamp) even where the status of the network connection is deemed to be available (Zhang: ¶ 0045, i.e., “data in the queue with the highest priority is transmitted no matter what the network transmission service level is”)…; 
based on the determined status, sending the data elements of the first priority queue, over the telecommunication network to the remote data repository (Zhang: ¶ 0042, i.e., “uses the network transmission service provided by the network server 300 to transmit data in queues 1414 corresponding to the network transmission service level of the network transmission service provided”; ¶ 0045-0047) and saving the data elements of the second priority queue to a local server without sending the data elements of the second priority queue to the remote data repository regardless of whether the data elements of the second priority queue relate to an emergency (Zhang: ¶ 0037, i.e., “data obtained by the data obtaining module is processed by the processor 14 and then stored in the storage module 12”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective (Zhang: abstract).
Regarding (original) claim 2, Mazar and Zhang teach the method of claim 1, wherein the first set of medical data is sent over the telecommunication network to the remote data repository if it is determined that a connection to the telecommunication network is present (Mazar: figure 9, i.e., if “Line [is not] in Use” 1008, then “Transfer IMD Data” 1014; ¶ 0112, i.e., “whether the condition of the communication medium 614 is satisfactory…whether the telephone line is in use”; ¶ 0113).  
The obviousness of combining the teachings of Mazar and Zhang are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 3, Mazar and Zhang teach the method of claim 1, wherein the first set of medical data is sent over the telecommunication network to the remote data repository if it is determined that a connection is available (Mazar: figure 9, i.e., if “Line [is not] in Use” 1008, then “Transfer IMD Data” 1014; ¶ 0045; ¶ 0111, i.e., “whether the signal is strong enough to communicate”; ¶ 0112, i.e., “whether the condition of the communication medium 614 is satisfactory”; ¶ 0113).  
The obviousness of combining the teachings of Mazar and Zhang are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 4, Mazar and Zhang teach the method of claim 1, wherein the first set of medical data is saved to the local server without sending the first set of medical data to the remote data repository if it is determined that a connection to the telecommunication network is not present (Mazar: figure 9, i.e., if “Line [is] in Use” 1008, then “Delay” 1010, which is after “Retrieve IMD Data and Store” 1004; ¶ 0110, i.e., “the repeater 610 retrieves the data from the medical device 604 and stores it in memory 812”; ¶ 0112).  
The obviousness of combining the teachings of Mazar and Zhang are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 5, Mazar and Zhang teach the method of claim 1, wherein the first set of medical data is saved to the local server without sending the first set of medical data to the remote data repository if it is determined that a connection to the telecommunication network is unavailable (Mazar: figure 9, i.e., if “Line [is] in Use” 1008, then “Delay” 1010, which is after “Retrieve IMD Data and Store” 1004; ¶ 0045; ¶ 0110, i.e., “the repeater 610 retrieves the data from the medical device 604 and stores it in memory 812”; ¶ 0111, i.e., “whether the signal is strong enough to communicate”; ¶ 0112).  
The obviousness of combining the teachings of Mazar and Zhang are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 6, Mazar and Zhang teach the method of claim 1, further comprising encrypting the first set of medical data prior to sending or saving the first set of medical data (Mazar: ¶ 0056).  
The obviousness of combining the teachings of Mazar and Zhang are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 9, Mazar and Zhang teach the method of claim 1, further comprising: 
periodically re-determining the status of the network connection if it is initially determined that that the network connection between the local computer and the telecommunication network is unavailable (Mazar: figure 9, i.e., if “Line [is] in Use” 1008, then “Delay” 1010, which cycles back to check if “Line [is] in Use” 1008; ¶ 0045; ¶ 0111-0112).  
The obviousness of combining the teachings of Mazar and Zhang are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 10, Mazar and Zhang teach the method of claim 1, further comprising: 
periodically updating the first set of medical data in the local server (Mazar: ¶ 0039, i.e., “the ITU 108 can, periodically…interrogate and download into memory clinically relevant patient data from the devices…The data is sent to the ITU 108 by the devices 102, 104, and 106…periodically uploaded from buffers in the devices”) if it is initially determined that that the network connection between the local (Mazar: figure 9, i.e., if “Line [is] in Use” 1008, then “Delay” 1010, which is after “Retrieve IMD Data and Store” 1004; ¶ 0045; ¶ 0110, i.e., “the repeater 610 retrieves the data from the medical device 604 and stores it in memory 812”; ¶ 0111, i.e., “whether the signal is strong enough to communicate”; ¶ 0112).  
The obviousness of combining the teachings of Mazar and Zhang are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 11, Mazar and Zhang teach the method of claim 1, further comprising: 
initially determining that a network connection is unavailable (Mazar: figure 9, i.e., if “Line [is] in Use” 1008; ¶ 0045; ¶ 0111, i.e., “whether the signal is strong enough to communicate”; ¶ 0112); 
saving the first set of medical data to a local server without sending the first set of medical data to the remote data repository (Mazar: figure 9, i.e., if “Line [is] in Use” 1008, then “Delay” 1010, which is after “Retrieve IMD Data and Store” 1004; ¶ 0110, i.e., “the repeater 610 retrieves the data from the medical device 604 and stores it in memory 812”; ¶ 0112); and  25WO 2016/100611PCT/US2015/066275 
sending the first set of medical data over the telecommunication network to the remote data repository once it is determined that the network connection has become available (Mazar: figure 9, i.e., if “Line [is not] in Use” 1008, then “Transfer IMD Data” 1014; ¶ 0045; ¶ 0111, i.e., “whether the signal is strong enough to communicate”; ¶ 0112, i.e., “whether the condition of the communication medium 614 is satisfactory”; ¶ 0113).  
The obviousness of combining the teachings of Mazar and Zhang are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 15, Mazar and Zhang teach the method of claim 1, further comprising: 
obtaining at least a portion of the first set of medical data directly from a medical device (Mazar: ¶ 0025; ¶ 0028; ¶ 0031; ¶ 0039, i.e., “the ITU 108 can, periodically or in real-time, interrogate and download into memory clinically relevant patient data from the devices 102, 104, and/or 106…The data is sent to the ITU 108 by the devices 102, 104, and 106”).  
The obviousness of combining the teachings of Mazar and Zhang are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 16, Mazar and Zhang teach the method of claim 15, further comprising: 
automatically determining a type of medical device without requiring a user to manually enter information related to the medical device (Mazar: ¶ 0060, i.e., “each device 102, 104, and 106 may be assigned a unique identification number, or a unique patient identification number may be transmitted with each transmission of patient data”).  
The obviousness of combining the teachings of Mazar and Zhang are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 20, Mazar teaches a computer-implemented method for transmitting medical-related data comprising: 
receiving a request to transmit patient data elements (Mazar: ¶ 0025, i.e., “the devices 102, 104, and 106 can be configured to…gather data…require manual intervention by the patient”; ¶ 0093, i.e., “the repeater device 610 transmits the data through a communication medium 612 to a data repository 614”), wherein each patient data element is a piece of information that is relevant to patient care (Mazar: ¶ 0025; ¶ 0039, i.e., “clinically relevant patient data from the devices”); 
determining a status of a network connection between the local computer and the telecommunication network (Mazar: ¶ 0102, i.e., “the external communications device 806 interfaces with the communication medium 612 to transfer the data to the repository 614”; ¶ 0111, i.e., “the repeater 610 checks the condition of the external communication medium 614 through interface 806”)…and wherein determining a status of a network connection comprises determining a level of available bandwidth to the network (Mazar: ¶ 0111, i.e., “the available bandwidth through the Internet connection may be determined”)…; 
treating the patient in connection with the patient data elements (Mazar: ¶ 0083, i.e., “patient-specific clinical information can be stored and tracked…This enables learning module 506, as well as caregivers, to formulate a predictive medical response to oncoming acute events in the treatment of patients”) in order to increase an efficiency of patient treatment (Mazar: ¶ 0083, i.e., Examiner interprets the reason for treatment as intended use, which does not distinguish the claimed invention from the prior art because there are no claim limitations actively reciting steps how the method is utilized to achieve the results of an increased efficiency of patient treatment).
Yet, Mazar does not explicitly teach, but Zhang teaches, in the same field of endeavor,
determining an assigned priority of all of the patient data elements to be transmitted prior to transmitting any data elements over the telecommunication network (Zhang: ¶ 0042; ¶ 0045); 
sorting the patient data elements in at least one queue based on the assigned priority of each patient data element and specifically grouping the patient data elements into at least a first priority queue and a second priority queue such that the first priority queue includes at least one data element and the second priority queue includes at least one data element (Zhang: ¶ 0042; ¶ 0045), and wherein the data elements from both the first priority queue and the second priority queue may relate to an emergency (Zhang: ¶ 0032-0036; ¶ 0045); 
determining a status of a network connection between the local computer and the telecommunication network (Zhang: ¶ 0046-0047) while delaying the sending of at least one patient element that relates to an emergency (Zhang: ¶ 0045, i.e., Examiner interprets “the audio and video data and images, which need to be transmitted in special or emergency circumstances…inserted into the queue with lower priority” as the claimed data element that relates to an emergency) in favor of sending at least one patient data element having a most-recent time stamp (Zhang: ¶ 0045, i.e., Examiner interprets “the vital signs and treatment data, which need to be transmitted in time…inserted into the queue with the highest priority” as the claimed data element having a most-recent time stamp) even where the status of the network connection is deemed to be available (Zhang: ¶ 0045, i.e., “data in the queue with the highest priority is transmitted no matter what the network transmission service level is”)…while also categorizing the level of available bandwidth as at least low bandwidth availability and high bandwidth availability (Zhang: ¶ 0072, i.e., “Network transmission service level” includes “Level 1,” “Level 2,” and “Level 3”; ¶ 0083-0084; ¶ 0085, i.e., “Level 3 corresponds to the highest transmission service level, which could provide special channels and wide bandwidth”) and holding back lower priority data (Zhang: ¶ 0045, i.e., “the audio and video data and images, which need to be transmitted in special or emergency circumstances, belong to another category and are inserted into the queue with lower priority”; ¶ 0080, i.e., Examiner interprets data “C represents video data” as the claimed lower priority data elements; ¶ 0081, i.e., Examiner interprets data “D represents audio data” as the claimed lower priority data elements) as the level of available bandwidth decreases (Zhang: ¶ 0072, i.e., Examiner interprets the exclusion of types “C, D” in “Data to be transmitted” when “Network transmission service level” is “Level 1” of “Level 2” as the claimed holding back of lower priority data as the level of available bandwidth decreases; ¶ 0083, i.e., “Level 1 corresponds to the lowest transmission service level”; ¶ 0084) even where lower priority data relates to an emergency (Zhang: ¶ 0045, i.e., “the audio and video data and images, which need to be transmitted in special or emergency circumstances”); 
.transmitting, based upon the available communication bandwidth and the assigned priority, the data elements of the first priority queue over the telecommunication network (Zhang: ¶ 0042, i.e., “uses the network transmission service provided by the network server 300 to transmit data in queues 1414 corresponding to the network transmission service level of the network transmission service provided”; ¶ 0045-0047) and saving the data elements of the second priority queue to a local server without transmitting the data elements of the second priority queue regardless of whether the data elements of the second priority queue relate to an emergency (Zhang: ¶ 0037, i.e., “data obtained by the data obtaining module is processed by the processor 14 and then stored in the storage module 12”).
The obviousness of combining the teachings of Mazar and Zhang are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 21, Mazar and Zhang teach the method of claim 20, further comprising storing data elements in at least one queue based on the assigned priority of each data element (Zhang: ¶ 0042; ¶ 0045).  
The obviousness of combining the teachings of Mazar and Zhang are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 22, Mazar and Zhang teach the method of claim 20, wherein the patient data elements are not transmitted until a trigger occurs (Mazar: figure 10, i.e., “Time to Transfer?” 1126 must be “Yes” before “Transfer IMD Data” 1136; ¶ 0119).  
The obviousness of combining the teachings of Mazar and Zhang are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 23, Mazar and Zhang teach the method of claim 22, wherein the trigger relates to a passage of a predetermined amount of time (Mazar: figure 10, i.e., “Time to Transfer?” 1126; ¶ 0119).  
The obviousness of combining the teachings of Mazar and Zhang are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 24, Mazar and Zhang teach the method of claim 22, wherein the trigger relates to the available communication bandwidth being above a minimum value (Mazar: figure 10, i.e., “Line in Use?” 1130 must be “No” before “Transfer IMD Data” 1136; ¶ 0111, i.e., “whether the signal is strong enough to communicate…the available bandwidth through the Internet connection may be determined to decide whether the data should be transferred”; ¶ 0120).  
The obviousness of combining the teachings of Mazar and Zhang are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 25, Mazar and Zhang teach the method of claim 22, wherein the trigger relates to the available communication bandwidth being within a predetermined range (Mazar: figure 10, i.e., “Line in Use?” 1130 must be “No” before “Transfer IMD Data” 1136; ¶ 0111, i.e., “whether the signal is strong enough to communicate…the available bandwidth through the Internet connection may be determined to decide whether the data should be transferred”; ¶ 0120).  
The obviousness of combining the teachings of Mazar and Zhang are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 28, Mazar and Zhang teach the method of claim 20, wherein higher priority patient data elements are transmitted before lower priority data elements (Zhang: ¶ 0045, i.e., “data in the queue with the highest priority is transmitted no matter what the network transmission service level is…The audio and video data and images are transmitted only when the network transmission service level provided is high enough”).  
The obviousness of combining the teachings of Mazar and Zhang are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 29, Mazar and Zhang teach the method of claim 20, wherein there are multiple queues, each queue being associated with a priority (Zhang: ¶ 0042; ¶ 0045).  
The obviousness of combining the teachings of Mazar and Zhang are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 30, Mazar and Zhang teach the method of claim 20, wherein the patient data elements are automatically assigned a default priority (Zhang: ¶ 0045).  
The obviousness of combining the teachings of Mazar and Zhang are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 31, Mazar and Zhang teach the method of claim 20, wherein the patient data elements are manually assigned a priority (Mazar: ¶ 0105, i.e., “the processor may detect the degree of urgency by receiving input provided by a user”).  
The obviousness of combining the teachings of Mazar and Zhang are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 32, Mazar and Zhang teach the method of claim 20, further comprising revising the priority of at least one of the patient data elements (Mazar: ¶ 0105, i.e., “in addition to…determining the degree of urgency based on analysis of the data, the processor may detect the degree of urgency by receiving input provided by a user”).  
The obviousness of combining the teachings of Mazar and Zhang are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 33, Mazar and Zhang teach the method of claim 20, further comprising clearing a queue after a predetermined period of time (Mazar: figure 10, i.e., if “Yes” to “Time to Transfer?” 1126, then “Transfer IMD Data” 1136; ¶ 0119).  
The obviousness of combining the teachings of Mazar and Zhang are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 34, Mazar and Zhang teach the method of claim 20, further comprising clearing a queue of data elements based on occurrence of a trigger event (Mazar: figure 10, i.e., “Time to Transfer?” 1126 must be “Yes” before “Transfer IMD Data” 1136; ¶ 0119).  
The obviousness of combining the teachings of Mazar and Zhang are discussed in the rejection of 
Regarding (previously presented) claim 44, Mazar and Zhang teach the method of claim 1, further comprising transmitting the data elements from the first priority queue (Zhang: ¶ 0042, i.e., “uses the network transmission service provided by the network server 300 to transmit data in queues 1414 corresponding to the network transmission service level of the network transmission service provided”; ¶ 0045-0047) and not transmitting data elements from the second priority queue even if bandwidth is available for transmission (Zhang: ¶ 0046, i.e., “if the medical device requests a higher network transmission service level, the network transmission service provider provides wider bandwidth”; ¶ 0047, i.e., Examiner interprets “the processor reads and uploads data from a queue corresponding to the network transmission service level during a certain time, and reads and uploads data from another queue corresponding to the network transmission service level during another time” as the claimed not transmitting data elements from the second priority queue because the decision to transmit is further based on timing and not only on the “network transmission service level” (i.e., bandwidth)) and regardless of whether the data elements of the second priority queue relate to an emergency (Zhang: ¶ 0045, i.e., “the audio and video data and images, which need to be transmitted in special or emergency circumstances, belong to another category and are inserted into the queue with lower priority”; ¶ 0047, i.e., Examiner interprets “the processor reads and uploads data from a queue corresponding to the network transmission service level during a certain time, and reads and uploads data from another queue corresponding to the network transmission service level during another time” as the claimed not transmitting data elements from the second priority queue because the decision to transmit is further based on timing and not only on the elements relating to an emergency).
The obviousness of combining the teachings of Mazar and Zhang are discussed in the rejection of claim 1, and incorporated herein.
Regarding (new) claim 48, Mazar and Zhang teach the method of claim 1, wherein determining a status of a network connection comprises determining a level of available bandwidth to the network (Mazar: ¶ 0111, i.e., “the available bandwidth through the Internet connection may be determined”).

Regarding (new) claim 49, Mazar and Zhang teach the method of claim 48, further comprising categorizing the level of available bandwidth as at least low bandwidth availability and high bandwidth availability (Mazar: ¶ 0112, i.e., Examiner interprets the “condition of the communication medium 614 is satisfactory” as the claimed high bandwidth availability because the condition is determined by the bandwidth, which can be a satisfactorily high amount, in contrast to an unsatisfactorily low amount (i.e., low bandwidth availability)).
The obviousness of combining the teachings of Mazar and Zhang are discussed in the rejection of claim 1, and incorporated herein.
Regarding (new) claim 50, Mazar and Zhang teach the method of claim 49, further comprising transmitting only high priority data elements (Zhang: ¶ 0045, i.e., “the vital signs and treatment data, which need to be transmitted in time, belong to one category and are inserted into the queue with the highest priority”; ¶ 0078, i.e., Examiner interprets data “A represents timing or real-time ECG report” as the claimed high priority data elements) where the level of available bandwidth is categorized as low bandwidth availability (Zhang: ¶ 0072, i.e., only “Data” of type “A” is “to be transmitted” for “Network transmission service level” of “Level 1”; ¶ 0083, i.e., “Level 1 corresponds to the lowest transmission service level”).
The obviousness of combining the teachings of Mazar and Zhang are discussed in the rejection of claim 1, and incorporated herein.
Regarding (new) claim 51, Mazar and Zhang teach the method of claim 48, further comprising varying the sending of data elements as a function of the level of available bandwidth (Mazar: figure 9, i.e., if “No” to 1008 (i.e., the amount of bandwidth is satisfactory), then the process proceeds to “Initiate Communication” 1012 and “Transfer IMD Data” 1014; ¶ 0112, i.e., “query operation 1008 detects whether the condition of the communication medium 614 is satisfactory”).
The obviousness of combining the teachings of Mazar and Zhang are discussed in the rejection of claim 1, and incorporated herein.
Regarding (new) claim 52, Mazar and Zhang teach the method of claim 51, further comprising holding back lower priority data (Zhang: ¶ 0045, i.e., “the audio and video data and images, which need to be transmitted in special or emergency circumstances, belong to another category and are inserted into the queue with lower priority”; ¶ 0080, i.e., Examiner interprets data “C represents video data” as the claimed lower priority data elements; ¶ 0081, i.e., Examiner interprets data “D represents audio data” as the claimed lower priority data elements) as the level of available bandwidth decreases (Zhang: ¶ 0072, i.e., Examiner interprets the exclusion of types “C, D” in “Data to be transmitted” when “Network transmission service level” is “Level 1” of “Level 2” as the claimed holding back of lower priority data as the level of available bandwidth decreases; ¶ 0083, i.e., “Level 1 corresponds to the lowest transmission service level”; ¶ 0084).
The obviousness of combining the teachings of Mazar and Zhang are discussed in the rejection of claim 1, and incorporated herein.
Regarding (new) claim 53, Mazar and Zhang teach the method of claim 51, further comprising sending lower priority data (Zhang: ¶ 0045, i.e., “the audio and video data and images, which need to be transmitted in special or emergency circumstances, belong to another category and are inserted into the queue with lower priority”; ¶ 0080, i.e., Examiner interprets data “C represents video data” as the claimed lower priority data elements; ¶ 0081, i.e., Examiner interprets data “D represents audio data” as the claimed lower priority data elements) as the level of available bandwidth increases (Zhang: ¶ 0072, i.e., “Data” of types “C” and “D” are “to be transmitted” when “Network transmission service level” is “Level 3”; ¶ 0085, i.e., “Level 3 corresponds to the highest transmission service level, which could provide special channels and wide bandwidth”).
The obviousness of combining the teachings of Mazar and Zhang are discussed in the rejection of claim 1, and incorporated herein.
Regarding (new) claim 54, Mazar and Zhang teach the method of claim 1, further comprising dispatching a paramedic to a location of treatment upon commencement of the method (Mazar: ¶ 0106, i.e., “a notice of the emergency situation is transferred to the repository 614 at notice operation 912 to trigger an alarm so that repository personnel may take emergency action including dispatching paramedics to the user's location”) and the paramedic physically arriving at the location (Zhang: ¶ 0024, i.e., Examiner interprets “real-time patient data obtained by the emergency end” which is “set in an ambulance or a rescue site” as the claimed paramedic physically arriving at the location of treatment where the patient is located).
The obviousness of combining the teachings of Mazar and Zhang are discussed in the rejection of claim 1, and incorporated herein.
Regarding (new) claim 55, Mazar and Zhang teach the method of claim 54, further comprising the paramedic synchronizing medical related data between a local data store and a remote data store (Zhang: figure 1, i.e., data from “storage module” 12 of “medical device” 10 is transmitted to “data server” of “central control system” 200; ¶ 0056, i.e., “according to the network transmission service level selected by the medical worker (for example, the normal network transmission service level) and then transmits the vital signs and treatment data that correspond to the network transmission service level”) while the paramedic is en route to the location of treatment (Zhang: ¶ 0024, i.e., “the emergency end, set in an ambulance”; ¶ 0013, i.e., Examiner interprets the time of the synchronization is not functionally related to the synchronization of medical related data between a local data store and a remote data store and does not distinguish the claimed invention from the prior art. Zhang teaches “the transmission service changing request can be generated at the beginning of data transmission or during subsequent transmission according to the operation of the medical worker,” which a person having ordinary skill in the art would have understood could be while the paramedic is en route to the location of treatment).
The obviousness of combining the teachings of Mazar and Zhang are discussed in the rejection of claim 1, and incorporated herein.
Regarding (new) claim 56, Mazar and Zhang teach the method of claim 55, further comprising the paramedic physically transporting the patient (Zhang: ¶ 0024, i.e., “the prehospital emergency system includes an emergency end and a hospital end. The emergency end, set in an ambulance or a rescue site…after the patient arrives at the hospital”).
The obviousness of combining the teachings of Mazar and Zhang are discussed in the rejection of claim 1, and incorporated herein.
Claims 7-8, 12, 17 are rejected under 35 U.S.C. 103 as being unpatentable Mazar et al. (U.S. Patent App. Pub. No. US 2008/0065416 A1, hereinafter referred to as "Mazar") in view of Zhang et al. (U.S. Patent Pub. No. US 2014/0286160A1, hereinafter referred to as "Zhang”), as applied to claims 1-6, 9-11, 15-16, 20-25, 28-34, 44, 48-56 above, and further in view of Whitehead et al. (U.S. Patent App. Pub. No. US 2014/0181027 A1, hereinafter referred to as "Whitehead").
Regarding (original) claim 7, Mazar and Zhang teach the method of claim 1.  
Yet, Mazar and Zhang do not explicitly teach, but Whitehead teaches, in the same field of endeavor, further comprising synchronizing the first set of medical data with data on the remote data repository so that the first set of medical data is replicated at the remote data repository (Whitehead: ¶ 0232, i.e., “for state consistent replication…The process replicates or mirrors that data from the client to the server file system”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the replication of the data at the repository, as taught by Whitehead, with the system of Mazar and Zhang, with the motivation to “[provide] security, backup time, management and most important, recovery time” (Whitehead: ¶ 0019).
Regarding (original) claim 8, Mazar, Zhang, and Whitehead teach the method of claim 7, further comprising deleting the first set of medical data from the local server after synchronizing (Whitehead: figure 9, i.e., after “Replicate (mirror) the data from the client to the server file system 814,” “delete the client side snapshot 818”; ¶ 0232).  
The obviousness of combining the teachings of Mazar, Zhang, and Whitehead are discussed in the rejection of claim 7, and incorporated herein.
Regarding (previously presented) claim 12, Mazar and Zhang teach the method of claim 11.
Yet, Mazar and Zhang do not explicitly teach, but Whitehead teaches, in the same field of endeavor, further comprising: 
deleting the first set of medical data from the local server (Whitehead: figure 9, i.e., after “Replicate (mirror) the data from the client to the server file system 814,” “delete the client side snapshot 818”; ¶ 0232).  
The obviousness of combining the teachings of Mazar, Zhang, and Whitehead are discussed in the 
Regarding (original) claim 17, Mazar, Zhang, and Whitehead teach the method of claim 7, further comprising synchronizing the first set of medical data with data on the remote data repository prior to receiving the request from the local computer (Mazar: ¶ 0006, i.e., “allow the repeater device to automatically communicate with the remote location to transfer the patient data”; ¶ 0025, i.e., “the devices 102, 104, and 106 can be configured to automatically gather data”; ¶ 0039, i.e., “the ITU 108 can, periodically or in real-time, interrogate and download into memory clinically relevant patient data from the devices…The data is sent to the ITU 108 by the devices 102, 104, and 106 in real-time or periodically uploaded from buffers in the devices”).  
The obviousness of combining the teachings of Mazar, Zhang, and Whitehead are discussed in the rejection of claim 7, and incorporated herein.
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mazar et al. (U.S. Patent App. Pub. No. US 2008/0065416 A1, hereinafter referred to as "Mazar") in view of Zhang et al. (U.S. Patent Pub. No. US 2014/0286160A1, hereinafter referred to as "Zhang”), as applied to claims 1-6, 9-11, 15-16, 20-25, 28-34, 44, 48-56 above, and further in view of Takahasi (U.S. Patent App. Pub. No. US 2008/0086658 A1).
Regarding (original) claim 26, Mazar and Zhang teach the method of claim 22.
Yet, Mazar and Zhang do not explicitly teach, but Takahasi teaches, in the same field of endeavor, wherein the trigger relates to a queue reaching a predetermined value (Takahasi: ¶ 0061, i.e., “the job execution control program 250…executes a job corresponding to the data stored in the job queue information table 260 when the number of jobs corresponding to the backup data executed presently in the present job simultaneously execution number information table 220 is less than the job maximum simultaneous execution number in the job maximum simultaneous execution number information table 270”).  
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the queue reaching a predetermined value, as taught by Takahasi, with the system of Mazar and Zhang, with the motivation to “realize optimum usage of a backup control device and to process a backup request within a shortest period” (Takahasi: ¶ 0020)
Regarding (original) claim 27, Mazar and Zhang teach the method of claim 22.
Yet, Mazar and Zhang do not explicitly teach, but Takahasi teaches, in the same field of endeavor, wherein the trigger relates to a queue reaching a maximum filled volume (Takahasi: ¶ 0061, i.e., “the job execution control program 250…executes a job corresponding to the data stored in the job queue information table 260 when the number of jobs corresponding to the backup data executed presently in the present job simultaneously execution number information table 220 is less than the job maximum simultaneous execution number in the job maximum simultaneous execution number information table 270”).  
The obviousness of combining the teachings of Mazar, Zhang, and Takahasi are discussed in the rejection of claim 26, and incorporated herein.
Claims 45-47 are rejected under 35 U.S.C. 103 as being unpatentable Mazar et al. (U.S. Patent App. Pub. No. US 2008/0065416 A1, hereinafter referred to as "Mazar") in view of Zhang et al. (U.S. Patent Pub. No. US 2014/0286160A1, hereinafter referred to as "Zhang”), as applied to claims 1-6, 9-11, 15-16, 20-25, 28-34, 44, 48-56 above, and further in view of Newman et al. (U.S. Patent App. Pub. No. US 2015/0249614 A1, hereinafter referred to as "Newman").
Regarding (currently amended) claim 45, Mazar and Zhang teach the method of claim 44.
Yet, Mazar and Zhang do not explicitly teach, but Newman teaches, in the same field of endeavor, further comprising reprioritizing at least one data element from the second priority queue into the first priority queue (Newman: ¶ 0038, i.e., Examiner interprets the “still-queued content objects can potentially advance their respective positions toward the front of the queue (e.g., eventually advancing to the front of the queue for delivery)” as the claimed reprioritization of a data element from a second priority queue into the first priority queue because the queue is divided into regions based on priority (i.e., sub-queues) and data elements from lower regions of the queue (i.e., second priority queue) move towards the upper regions of the queue (i.e., first priority queue)).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the reprioritization, as taught by Newman, with the system of Mazar and Zhang, with the motivation to “optimize both subscriber fulfillment and communications link resource usage” (Newman: ¶ 0017)
Regarding (previously presented) claim 46, Mazar, Zhang, and Newman teach the method of claim 45, wherein each of the data elements of the first priority queue has an associated time stamp, and further comprising sending the data elements of the first priority queue based on order of time stamp regardless of whether the data elements of the first priority queue relate to an emergency (Zhang: ¶ 0047, i.e., Examiner interprets “the processor reads and uploads data from a queue corresponding to the network transmission service level during a certain time, and reads and uploads data from another queue corresponding to the network transmission service level during another time” as the claimed sending of the data elements based on order of time stamp).
The obviousness of combining the teachings of Mazar, Zhang, and Newman are discussed in the rejection of claim 45, and incorporated herein.
Regarding (currently amended) claim 47, Mazar, Zhang, and Newman teach the method of claim 46, further comprising: 
physically transporting the patient from a first location to a second location (Zhang: ¶ 0024, i.e., “the prehospital emergency system includes an emergency end and a hospital end. The emergency end, set in an ambulance or a rescue site…after the patient arrives at the hospital”); 
periodically re-determining the status of the network connection as the patient is being transported (Mazar: figure 9, i.e., if “Yes” to “Line in Use?” 1008, then process cycles until “No”; ¶ 0111-0113, i.e., Examiner interprets the re-determination occurring as the patient is being transported is not functionally related to the periodic re-determination of the status of a network connection and does not distinguish the claimed invention from the prior art. Mazar teaches “operational flow returns to test operation 1006 to again check the condition of the communication medium,” which in the context of Zhang, a person having ordinary skill in the art would have understood could be while the patient is being transported); and
synchronizing medical related data between a local data store and a remote data store (Mazar: ¶ 0092, i.e., Examiner interprets the “data that the medical device 604 has been storing in on-board memory” as the claimed medical related data of a local data store and the memory of the “repeater device 610” as the claimed remote data store; ¶ 0100, i.e., “data from the signal from the medical device 604…stores the data in memory 812”) while the patient is being transported (Mazar: ¶ 0039, i.e., Examiner interprets the time of the synchronization is not functionally related to the synchronization of medical related data between a local data store and a remote data store and does not distinguish the claimed invention from the prior art. Mazar teaches “the ITU 108 can, periodically or in real-time, interrogate and download into memory clinically relevant patient data from the devices 102, 104, and/or 106,” which in the context of Zhang, a person having ordinary skill in the art would have understood could be while the patient is being transported).
The obviousness of combining the teachings of Mazar, Zhang, and Newman are discussed in the rejection of claim 45, and incorporated herein.
Response to Arguments
Applicant's arguments filed 02/03/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 02/03/2021.
In the remarks, Applicant argues in substance that:
Regarding the 112 rejections, the amendments overcome the rejections.
Regarding the 101 rejections, 
“the claimed methods relate to methods that increase the efficiency of patient treatment by making data more readily available at the location of treatment. Claims 47 further recites synchronizing medical related data between a local data store and a remote data store while the patient is being transported, which further increases the efficiency of data access during patient treatment. Claim 55 similarly recites the paramedic synchronizing medical related data between a local data store and a remote data store while the paramedic is en route to the location of treatment” and “a care provider such as a paramedic would not be dispatched at commencement of the Mazar method as the Mazar method commences upon the patient initiating communication.”
Regarding the 103 rejections, the cited prior art references fail to teach the amended limitations because “it would thus go against the teachings of Mazar to delay the sending of at least one data element that relates to an emergency in favor of sending at least one data element having a most-recent time stamp even where the status of the network connection is deemed to be 
In response to Applicant’s argument that (a) regarding the 112 rejections, the amendments overcome the rejections: 
It is respectfully submitted that Examiner withdraws the aforementioned rejections, which have been rendered moot per the amendments.
In response to Applicant’s argument that (b) regarding the 101 rejections, 
“the claimed methods relate to methods that increase the efficiency of patient treatment by making data more readily available at the location of treatment. Claims 47 further recites synchronizing medical related data between a local data store and a remote data store while the patient is being transported, which further increases the efficiency of data access during patient treatment. Claim 55 similarly recites the paramedic synchronizing medical related data between a local data store and a remote data store while the paramedic is en route to the location of treatment”: 
It is respectfully submitted that the claims encompass helping “a medical service provider…properly manage medical related data in situations or communication network access is limited or unavailable,” which is described as human activity in ¶ 0004 of the specification, and covers managing personal behavior or relationships or interactions between people, which is within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
It is respectfully submitted that it is unclear what Applicant’s arguments are regarding how the stated claim limitations transform the present invention into eligible subject matter. Regardless, Applicant argues “methods that increase the efficiency of patient treatment” and “increases the efficiency of data access,” but these alleged improvements are not described in the as-filed disclosure. While the specification need not explicitly set forth the improvement, the disclosure does not provide sufficient details such that 
Examiner maintains the 101 rejections of claims 1-12, 15-17, 20-34, 44-56, which have been updated to address Applicant's amendments and remarks and to comply with the 2019 Revised Patent Subject Matter Eligibility Guidance in the above Office Action.
In response to Applicant’s argument that (c) regarding the 103 rejections, the cited prior art references fail to teach the amended limitations because “it would thus go against the teachings of Mazar to delay the sending of at least one data element that relates to an emergency in favor of sending at least one data element having a most-recent time stamp even where the status of the network connection is deemed to be available, as recited in claims 1 and 20…Even if Mazar were to hold a second set of data elements that relate to an emergency, the teachings of Mazar require that the next step would be to send the second set of data elements that relate to an emergency rather than sending an additional set of data elements having a most-recent time stamp without sending the data elements of the second priority queue to the remote data repository regardless of whether the additional set of data elements relate to an emergency” and “a care provider such as a paramedic would not be dispatched at commencement of the Mazar method as the Mazar method commences upon the patient initiating communication”: 
It is respectfully submitted that Examiner relies on Zhang, not Mazar, to teach the amended claim limitation of “delaying the sending of at least one data element that relates to an emergency in favor of sending at least one data element having a most-recent time stamp even where the status of the network connection is deemed to be available” (claim 1) and “holding back lower priority data as the level of available bandwidth decreases” (claim 20).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 
Applicant argues “a care provider such as a paramedic would not be dispatched at commencement of the Mazar method as the Mazar method commences upon the patient initiating communication,” but claim 54 recites “dispatching a paramedic to a location of treatment upon commencement of the method” which is the method of the present invention, not the method of Mazar.
It is respectfully submitted that Examiner has applied new passages and citations to the amended claims at the present time and the analogous independent claims and the remaining dependent claims have been taught by the applied/recited passages and citations, as addressed in the above Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571)272-8317.The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/E.H./Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626